DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Jakubzak et al. is deemed to teach receiving sensor data from a HMD, wherein the sensor data includes a first frame and a second frame of a SLAM camera mounted on the HMD. The mapping operations of the visual sensor based SLAM functionality include storing mapping information and information about features in the mapping data in the form of matrices. Jakubzak et al. further teaches creating and updating this mapping data based on a visual method of mapping, and further providing motion hints based on the pose data calculated based on the SLAM data’s detections of current pose of an HMD within a map and based on recognized features. Baran et al. teaches that the motion hint for the left eye and right eye comprises a candidate motion vector.
No prior art of record is explicitly deemed to teach “generate a two-dimensional left-eye motion matrix and a two-dimensional right- eye motion matrix from differences between the first camera transform matrix and the second camera transform matrix; generate a motion hint from the left-eye motion matrix and the right-eye motion matrix”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483